DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The RCE, remarks, and amendment of 6 November 2020 are entered.
Claims 3-8, 10-15, 19, 21-29, 31-37, 39-45, and 49 have been canceled. Claims 1, 2, 9, 16-18, 20, 30, 38, and 46-53 are pending. Claims 46-48 are withdrawn. Claims 1, 2, 9, 16-18, 20, 38, and 50-53 are being examined on the merits.
The Election/Restriction requirement remains in effect.
The rejection of claims 2, 9, and 18 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 6 November 2020.
The rejection of claims 30, 51, and 52 under 35 U.S.C. 112(d) is withdrawn in light of the amendment filed 6 November 2020.
The rejection of claims 1, 17, 18, 20, 30, and 53 under 35 U.S.C. 102(a)(1) as being anticipated by Anaspec is withdrawn in light of the amendment filed 6 November 2020.
The rejection of claims 1, 2, 9, 16-18, 20, 21, 28, 30, 38, and 50-52 under 35 U.S.C. 101 is withdrawn in light of the amendment and remarks filed 6 November 2020.	The amendment of 6 November 2020 has necessitated new grounds of rejection presented below.

Claim Objections
Claim 20 is objected to because of the following informalities:  SEQ ID NO: 39 is recited twice in the claim.  Appropriate correction is required.

I. New Rejections:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 9, 16-18, 20, 30, and 50-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the sequence “AA1-AA2-AA2-R-P-Y-I-L” does not match SEQ ID NO: 3 as claimed. The skilled artisan when examining SEQ ID NO: 3 finds the following sequence in the sequence listing: [ALIV][STGANED][DRKEG][KR][PNSDATKG][YNIWF][ILRV][LIVSMT]. In light of this, it is unclear whether the claim is to the disclosed sequence listing or rather the octapeptide AA1-AA2-AA3-RPYIL as found in the claim itself. Ex parte Kenichi Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) “hold[s] that if a claim is amenable to two or more plausible constructions, the USPTO is justified in requiring the 
	Claim 2 recites the limitation that the peptide comprises “AA1-AA2-AA3-K-P-Y-I-L (SEQ ID NO: 1)”. The claim is indefinite because the sequence as recited in the claim does not match SEQ ID NO: 1 as disclosed. SEQ ID NO: 1 as disclosed is of the following sequence: [ALIV][STGANED][DEG]K[PNSDATKG][YNIWF][ILRV][LIVSMT], while the claimed sequence is [ALIV][STGANED][DEG]KPYIL. SEQ ID NO: 3 is also claimed as in claim 1, and is indefinite for the same reasons. As stated above, Ex parte Kenichi Miyazaki holds that multiple plausible constructions is grounds for determining indefiniteness.
	Claim 9 is indefinite because it does not resolve the question of multiple plausible interpretation for SEQ ID NO: 1 or SEQ ID NO: 3.
	Claims 16-18 are indefinite because they not resolve the question of multiple plausible interpretations for SEQ ID NO: 3. 
Claim 20 is indefinite because of SEQ ID NOs: 38-40, 42, 96, 132, 202, 238, 274, 310, and 346 (note that SEQ ID NO: 39 is also claimed twice). The sequences are indefinite because they are not in accordance with SEQ ID NOs: 9 or 3 as in claim 1. Each of the claimed peptides contains the sequence RPYIL, meaning that each must read on SEQ ID NO:3. However, both claim 1 and disclosed SEQ ID NO: 3 require that all of AA1-AA2-AA3 are present (i.e. an octapeptide), such that the claimed hexapeptides or septapeptides are no commensurate in scope with SEQ ID NO: 3 either as claimed or disclosed.

Claim 50 is indefinite because of the language “has one, two or three of amino acids AA1-AA2-AA3”. The language is indefinite because it is subject to multiple plausible interpretations. The one, two, or three of the amino acids could mean that AA1-AA2 is present, AA2-AA3 is present, AA1 and AA3 are present, AA2 and AA3 are present, only AA1 is present, only AA2 is present, only AA3 is present, or all of AA1-AA2-AA3 is present. It is unclear from the claim what is intended of the language, leading to the multiple plausible interpretations. See Ex parte Kenichi Miyazaki.
Claims 51-53 are indefinite because they do not resolve the indefiniteness of claim 50 or claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 17, 18, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Correnti et al. (WO 2017/100700 A2, published 15 June 2017, priority to 11 December 2015, hereafter referred to as ‘700).
The ‘700 art teaches compositions comprising knotted peptides (see e.g. claim 1). In a particular form, the knotted peptide takes the form of contalukin G (see e.g. claim 15). Contalukin G has the structure 5-​Oxo-​L-​prolyl-​L-​seryl-​L-​α-​glutamyl-​L-​α-​glutamylglycylglycyl​-​L-​seryl-​L-​asparaginyl-​L-​alanyl-​O-​[2-​(acetylamino)​-​2-​deoxy-​3-​O-​β-​D-​galactopyranosyl-​α-​D-​galactopyranosyl]​-​L-​threonyl-​L-​lysyl-​L-​lysyl-​L-​prolyl-​L-​tyrosyl-​L-​isoleucyl-​L-​leucine, i.e. it comprises the SEQ ID NO:9 KPYIL.  Pharmaceutical compositions are also claimed (see e.g. claim 104), including oral administration forms (see e.g. claims 105 and 106). Dosing of the peptides within the disclosure is taught to be 0.1-2 mg/mouse (see e.g. [0285]), but ‘700 also teaches that dosing can be adjusted as needed at a therapeutically effective amount as needed based on disease, age and health of subject, and potency of the compound, i.e. it provides an incentive to optimize dosing. As set forth previously, the energetic content of a peptide is inherent to its structure, i.e. the content of less than 50 kJ is expected.
The difference between ‘700 and the claimed invention is that the ‘700 application does not explicitly teach dosing of 5 mg to 3 g.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the base dosing of contalukin G in an oral form and optimize the dosing to at least 5 mg because ‘700 already provides dosing close to this base level and teaches adjustment of dosing as required by one of ordinary skill in the art. The motivation to alter dosing comes directly from the ‘700 disclosure indicating that disease, age and health of the subject, and potency of the utilized compound can provide reasons to adjust dosing as needed. There is no evidence from the instant disclosure that the dosing level is anything more than a result-effective variable that can be routinely optimized. There would be a reasonable expectation of success because alteration of dosing is routine in the biochemical and pharmaceutical arts. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

With respect to claim 18, the contalukin G is within the range of amino acid length as claimed.
With respect to claim 30, as set forth above the ‘700 art provides a motivation to optimize dosing to at least 5 mg.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658